Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   The location of your application has changed.  Please note the new Examiner.

2.   Claims 3-6, 12, 13, and 15-20 are under examination.

3.   The title and abstract are objected to because they do not adequately describe the claimed invention.  A title commensurate in scope with the claims, e.g., "A Method of Treating Type 2 Diabetic Patients With FPP", is required.  An abstract disclosing the claimed method comprising the administration of fermented papaya preparation (FPP) to type 2 diabetic subjects is required.  See MPEP 608.01(b).

4.   The drawings are objected to for the following reasons:
	A) Figures 1A-C and 4A are not of publication quality. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

The objection to the drawings will not be held in abeyance.


5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.   Claim 3-6, 12, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Collard and Roy (2010, IDS).

Collard and Roy teach the oral administration of 0.2g/kg FPP/day, 5 days/week, for 8 weeks, to db/db mice (abstract, Methods).  The FPP of the reference is the same "Imune'Age" FPP of the specification, and thus meets the same inherent structural and functional properties, i.e., those of Claims 3, 5, and 6 (functional) and 12, 13, 15-18 and 20 (structural).  The reference further teaches that the administration of FPP resulted in "blunted" gain of blood glucose (page 601, column 2) and increased reactive oxygen species (Figure 3).  The db/db mouse is a well known animal model for type 2 diabetes, thus rendering the treatment of type 2 diabetes with Imune'Age FPP obvious.  The reference further teaches that FPP has been previously administered for the treatment of said disease in humans (page 603, column 2).  Finally, regarding the dosage administered by the reference, i.e., 0.2g/kg FPP/day, the reference teaches that this dosage is the mouse equivalent of 9g FPP/day for an average weight (70kg) human, thus rendering the dosage obvious (page 601, column 2). 

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.  Claims 3-6, 12, 13, and 15-20 are rejected under 35 U.S.C. § 112(a) as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for:
A) In Claims 1 and 20, "…wherein…the effective amount of the fermented papaya preparation is from 9g/day or more and 30g/day or less…,"
B) In Claim 1, "…an effective amount of a fermented papaya preparation comprising: at least 91.2% carbohydrate, protein, lipid, potassium, and water,".

Regarding A), the range is not supported by paragraph [0019] of the specification which, first does not teach the specific range, and second, teaches ranges administered to "an adult having a body weight of 70kg".

Regarding B) paragraph [0017] of the specification support only a composition of specific percentages of protein, lipid, potassium, and water.

9.   No claim is allowed.

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office M-Th.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

G.R. Ewoldt, Ph.D., 12/08/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644